Title: Thomas Jefferson to William Thornton, 9 February 1815
From: Jefferson, Thomas
To: Thornton, William


          Dear Sir  Monticello Feb. 9. 15.
          I have to thank you for the drawing of the beautiful hydraulic machine with which you favored me in yours of Jan. 11. in simplicity and effect it promises to go far beyond Montgolfier’s hydraulic ram. I have endeavored to constitute a supply of water at  Monticello by cisterns for recieving and preserving the rain water falling on my buildings. these would furnish me 600. galls of water a day, if I could by cement or plaister make them hold water. but this I have not been able to do as yet. they are of brick, 4. in number holding being cubes of 8.f. sunk in the ground.
          I did not, till your letter, know of mr Crosbie’s claim to Janes’s loom. my own manufactory is for my family only, & employs but two looms. the ingenuity of Janes’s would have induced me to try one of his, if his patentee would have taken Janes’s price (40.D.) but his demand of 100.D. has revolted every one, and I have never yet heard of a single one sold. Crosbie’s claim will compleatly prevent their sale. whenever a settlement of the right shall render the use safe, and the price become reasonable, I shall be glad to procure one for myself, and to recommend them to my neighbors. mr Gouldsborough has favored me with a letter on Crosbie’s claim.
          I thank you for the list of patents, as I also shall for your filter for water, cyder Etc. my expectation is that my cistern water may be made potable, which will add much to their value. I salute you with great esteem and respect.
          Th: Jefferson
        